Order entered January 14, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01048-CV

                 WILLIAM CHARLES BUNDREN, ET AL., Appellants

                                           V.

            COLLIN CENTRAL APPRAISAL DISTRICT, ET AL., Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-05054-2017

                                        ORDER
        Before the Court is appellants’ January 11, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to January 18,

2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE